PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/205,946
Filing Date: 8 Jul 2016
Appellant(s): Dayal et al.



__________________
JUSTIN B. FOSTER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3, 4, 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimber et al. (US 20160065858 A1).
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimber et al. (US 20160065858 A1) in view of Allen (US 20130338525 A1)
Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimber et al. (US 20160065858 A1) in view of Smith (US 20160360146 A1).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimber et al. (US 20160065858 A1) in view of Smith (US 20160360146 A1) and further in view of Allen (US 20130338525 A1).









(2) Response to Argument
Appellant argues on Page 17 of the Appeal Brief filed on 02/09/2021, that Kimber fails to disclose a vision-assist device comprising at least one image sensor, a user input device, and a processor. However examiner respectfully disagrees. On Page 17, Appellant characterizes the camera device 108 of Kimber et al. as the image sensor, the sensory device 106 of Kimber et al. as the input device, and the server 120 of Kimber et al. as the processor. It is noted, however, that this characterization is not accurate as to the teachings of Kimber et al. and is not how the rejection was intended to be applied.
 It is more accurate to characterize the sensory device 106 as the overarching vision assist device. To this end, in Paragraph 32, Kimber et al. teaches “In some embodiments, the local user 102 wears a sensory device 106. The sensory device 106 includes one or more sensors that, when calibrated to the local user's head position and direction of view), outputs data that can be used to determine the local user's field of view 104 (including direction and angular extent of view). The sensory device 106 includes connectivity to the networks 128. In some embodiments, the sensory device 106 optionally includes a camera device, output data from which can also be used to determine the local user's field of view. In some embodiments, the sensory device 106 optionally includes a display device that displays information to the local user 102.” This makes clear that the sensory device may include many sensors including cameras, which take inputs regarding the user’s physical orientation and field of view. The sensory device 106 further includes the ability to connect to a network and also output to an included local display device that displays information to the local user 102. In Paragraph 33, Kimber et al. further characterizes this, “In some embodiments, the sensory device 106 is wearable headgear with sensors, optionally a camera device, and optionally a head-up display or head-mounted display or some other display. Examples, without limitation, of sensory devices 106 include a helmet with a head-mounted display, sensors, and camera; and Google Glass by Google Inc.” 
	In Paragraph 34, Kimber et al. further teaches “The sensory device 106, camera device 108, and the remote device 114 exchange data through a server 120; the sensory device 106, camera device 108, remote device 114, and server 120 are connected through the networks 128. In some embodiments, the server system 120 includes a telepresence control module (further described below with reference to FIG. 5) for coordinating the data exchange and relay between the sensory device 106, camera device 108, and the remote device 114. Thus, the sensory device 106, camera device 108, and the remote device 114 connect to the server system 106 through the networks 128, and send data to and receive data from each other through the server system 106.” In Paragraph 35, Kimber et al. teaches “The sensory device 106 sends sensor data, optional image data, and optional metadata to the server 120. The remote device 114 sends control signals (e.g., user commands to manipulate the camera 108) to the server 120. The server 120 receives the image data from the camera module 108 and the optional image data from the sensory device 106, and sends the camera device image data and optionally the sensory device image data to the remote device 114 for display. The server 120 receives the control signals from the remote device 114 and sends the control signals to the camera device 108 for manipulation of the camera device 108 in accordance with the user commands.” This clearly teaches that the manipulation and alignment of the camera may be affected by control signals to the camera, based on the sensor data, image data, and metadata. In Paragraph 36, Kimber et al. teaches “The server 120 receives the image data, sensor data, and metadata from the camera device 108 and the sensor data, image data, and metadata from the sensory device 106. In some embodiments, the server 120 processes these data to generate visualization data for displaying visualizations of fields of view and relative positions of the camera device 108 and the sensory device 106. The server 120 sends the visualization data to the remote device 114 and the sensory device 106 for display. In some other embodiments, the server 120 sends the data from the camera device 108 to the sensory device 106, and sends the data from the sensory device 106 to the camera device 108, and the camera device 108 and the sensory device 106 respectively processes the data from the other device, as well as their own respective data, to generate the visualizations.” As discussed earlier, all the required circuitry to interface with the server to undergo the processing operations discussed above are included in the sensory device that is worn by a user. The server performing processing is not interpreted to be required to be worn by the user as the claim language recites “the vision-assist device is configured to be worn by the user”, this is not interpreted to require that every possible element that the vision-assist device utilizes in performance of its duties must be embodied on a single unit of hardware which is worn, only that the device be configured in such a way that it can be worn.
Furthermore in Paragraph 43, Kimber et al. teaches “FIG. 3 is a block diagram illustrating a camera device 108, in accordance with some embodiments. The camera device 108 typically includes one or more processing units (CPU's) 302, one or more network or other communications interfaces 310, memory 306, a image capture device 308, optionally one or more sensors 312, and one or more communication buses 304, for interconnecting these components. The communication buses 304 optionally include circuitry (sometimes called a chipset) that interconnects and controls communications between system components. In some embodiments, the sensors 312 include one or more of: an accelerometer, a gyroscope, and a magnetometer. In some embodiments, the camera device 108 also includes an audio output device (e.g., a speaker, headphones) (not shown) and/or an audio input device 324 (e.g., a microphone). Memory 306 includes high-speed random access memory, such as DRAM, SRAM, DDR RAM or other random access solid state memory devices; and may include non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid state storage devices. Memory 306 may optionally include one or more storage devices remotely located from the CPU(s) 302. Memory 306, or alternatively the non-volatile memory device(s) within memory 306, comprises a non-transitory computer readable storage medium. In some embodiments, memory 306 or the computer readable storage medium of memory 306 store the following programs, modules and data structures, or a subset thereof, including operating system 314, network communication module 316, camera module 318, sensor module 320, and control module 322.” This clearly teaches that there are required processing units included within the worn camera device and sensory device. Further, in Paragraph 46, Kimber et al. teaches “The camera module 318 captures images (e.g., video) using the image capture device 308, encodes the captured images into image data, and transmits the image data to the server system 120 enroute to the remote device 114 for display at the remote device 114.” In Paragraph 47 it teaches “The sensor module 320 obtains readings from sensors 312, processes the readings into sensor data, and transmits the sensor data to the server system 120.” In Paragraph 48, it teaches “The control module 322 receives control signals from the remote device 114 (through the server system 120) and performs operations (e.g., moves or reorients the camera device 108) in accordance with the control signals.” So, while the adjustment and orientation of the camera device is affected in correspondence with control signals from a remote device, it is clearly and unambiguously based on processed data produced locally on the worn sensory device and included cameras. In Paragraph 52, Kimber et al. further teaches “FIG. 4 is a block diagram illustrating a sensory device 106, in accordance with some embodiments. The sensory device 106 typically includes one or more processing units (CPU's) 402, one or more network or other communications interfaces 410, memory 406, optionally an image capture device 408, one or more sensors 418, optionally a user interface 412, and one or more communication buses 404, for interconnecting these components. The communication buses 404 optionally include circuitry (sometimes called a chipset) that interconnects and controls communications between system components. In some embodiments, the sensors 418 include one or more of: an accelerometer, a gyroscope, and a magnetometer. The user interface 412 includes a display device 414 and one or more input devices 416 (e.g., one or more buttons, a touch-sensitive surface). In some embodiments, the sensory device 106 also includes an audio output device (e.g., a speaker, headphones) and/or an audio input device (e.g., a microphone) (not shown).” Which again, clearly and unambiguously teach processors and input devices being included within the worn sensory device 106. 
In Paragraph 113 Kimber et al. teaches, “In some embodiments, the sensory device 106 includes eye tracking capabilities to determine the field of view 104 of the local user 102.” Further, in Paragraph 114, it teaches “In some embodiments, feedback between the remote user 112 and the local user 102 is displayed at the remote device 114 and/or the sensory device 106. For example, the local user 102 may manipulate a pointer or cursor to direct the attention of the remote user 112 to an object in the local environment 101. Other ways for the remote user 112 and the local user 102 to communicate with each other include voice communication and haptic feedback (e.g., the sensory device 102 has rumbling to guide the local user 102 to turn in some direction).” This again, clearly shows an example of taking input from the local user in the form of eye-tracking data to potentially perform the processing and alignment as discussed above. Thus, it is clear from the above teachings that Kimber et al. clearly and unambiguously teaches a user worn device sensory device which includes an image sensor, may include many suitable input devices, and includes a processor that can process image data, and receive data from input sensors, and further the processor may adjust alignment of the camera as required by the claims as filed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARHAN MAHMUD/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        

Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483         

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.